 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
 6
                                EASTERN DISTRICT OF CALIFORNIA
 7

 8   GARREN ADAMS, an individual,                       Case No. 1:18-cv-00435-LJO-EPG

 9                          Plaintiff,
                                                        ORDER GRANTING DEFENDANT
10          v.                                          PEOPLEREADY, INC.’S MOTION FOR
                                                        LEAVE TO DEPOSE DEFENDANT
11   PEOPLEREADY, INC., a Washington                    FLOYD FOWLER
     Corporation; ARAMARK SERVICES, INC., a
12   Delaware Corporation; YOSEMITE
     HOSPITALITY, LLC, a Delaware                       (ECF No. 11)
13   Corporation; FLOYD FOWLER, an individual;
     and DOES 1-100 inclusive,
14
                            Defendants.
15

16
           On November 19, 2018, the Court heard oral argument on the pending motion by Defendant
17
     PeopleReady, Inc. for leave to take deposition of Defendant Floyd Fowler, (ECF No. 11), who is
18
     incarcerated at the Federal Correctional Complex in Lompoc, California. (ECF No. 12). The
19   Court, having reviewed the submission and finding good cause, hereby grants the motion for the
20   reasons stated on the record. The deposition of Mr. Fowler shall be taken in the Federal
21   Correctional Institution prison facility, on December 20, 2018 at 9:30 a.m., or on a date and at a
22   time that is convenient for Mr. Fowler and the prison.
23

24
     IT IS SO ORDERED.
25
26      Dated:     November 26, 2018                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                       1                 Case No. 1:18-cv-00435-LJO-EPG
     [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO DEPOSE DEFENDANT FOWLER
